DETAILED ACTION
This action is in response to the original filing on 01/02/2021.  Claims 1-20 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2-10, 12-16, and 19 are objected to because of the following informalities:  
Claims 2-5, 12-16 recite ‘the operation of exiting the split view state’; however, they should recite - - an operation of exiting the split view state - -.
Claims 4, 12 recite ‘the area of the first split window’; however, they should recite - - an area of the first split window - -.
Claims 6, 7 recite ‘the first and the second window size’; however, they should recite - - the first window size and the second window size - -.
Claims 6, 8, 9 recite ‘the operation of determining a target application’; however, they should recite - - an operation of determining a target application - -.
Claims 6, 8, 9 recite ‘the target application that remains displayed after exiting the split view state’; however, they should recite - - the target application - -.
Claims 6, 8, 9, 19 recite ‘the application displayed on the target split window’; however, they should recite - - an application displayed on the target split window - -.
Claims 6-10, 12, 15 recite ‘the first and the second split window’; however, they should recite - - the first split window and the second split window - -.
Claim 7 [line 1] recites ‘the operation of selecting’; however, it should recite - - an operation of selecting - -.
Claim 8 [line 6] recites ‘the first and the second position information’; however, it should recite - - the first position information and the second position information - -.
Claim 10 [line 1] recites ‘the operation of acquiring window overlap information’; however, it should recite - - an operation of acquiring window overlap information - -.
Claims 12, 15 recite ‘the operation of moving’; however, they should recite - - an operation of moving - -.
Claim 13 [line 3] recites ‘the first and second split windows’; however, it should recite - - the first split window and the second split window - -.
Claim 13 [line 4] recites ‘the other of the first and second split windows’; however, it should recite - - an other of the first split window and the second split window - -.
Claim 14 [line 3] recites ‘the size of the first split window’; however, it should recite - - a size of the first split window - -.
Claim 14 [line 3] recites ‘the size of the second split window’; however, it should recite - - a size of the second split window - -.
Claim 15 [line 3] recites ‘the size of the overlapped portion’; however, it should recite - - a size of the overlapped portion - -.
Claim 15 [line 3] recites ‘the size of an unoverlapped portion of the first split window’; however, it should recite - - a size of an unoverlapped portion of the first split window - -.
Claim 15 [line 3] recites ‘the size of an unoverlapped portion of the second split window’; however, it should recite - - a size of an unoverlapped portion of the second split window - -.
Claim 15 [line 3] recites ‘the latest updated size of the overlapped portion’; however, it should recite - - a latest updated size of the overlapped portion - -.
Claim 15 [line 3] recites ‘the latest updated size of the unoverlapped portion of the first split window’; however, it should recite - - a latest updated size of the unoverlapped portion of the first split window - -.
Claim 15 [line 3] recites ‘the latest updated size of the unoverlapped portion of the second split window’; however, it should recite - - a latest updated size of the unoverlapped portion of the second split window - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: detection module, moving module, acquisition module, processing module, application determination submodule, exit and display submodule in claims 17-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, claim 16 recites ‘wherein the first, second and third split windows are adjacent to each other’.  It is unclear which windows are required to be adjacent.  It is unclear whether each of the first, second, and third window must be adjacent to each of the first, second, and third window.  It is unclear whether each of the first, second, and third window must be adjacent another window.  For the purposes of examination, this limitation is interpreted as:
wherein the first, second and third split windows are adjacent

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 5-9, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vranjes et al. (US 20160034159 A1, published 02/04/2016), hereinafter Vranjes.

	Regarding claim 1, Vranjes teaches the claim comprising:
	A split view exiting method, comprising (Vranjes Figs. 1-28; [0048], example methods 300, 500, 900, and 1100 address sizing or positioning application windows based on another application window or a region of a multi-application environment, example methods 1400 and 1800 address enabling joint dividers for sizing or positioning application windows; [0119], at 1812, the second application window is relegated to another layer of the multi-application environment in response to the joint divider encountering the edge of the multi-application environment):
detecting, in a split view state, a moving operation simultaneously performed on a first split window and a second split window (Vranjes Figs. 1-28; [0113], at 1802, a joint divider shared between a first application window and a second application window is presented in a multi-application environment; application window 1902 and application window 1904 share joint divider 1906; [0114], at 1804, input to increase a size of the first application window is received via the joint divider; the input to increase the size of the first application window may indicate to increase the size of the first application window in a direction toward the second application window; depending on a position of the second window with respect to an edge of a workspace, the input may indicate to size, move, or relegate the second application deeper into a z-stack of windows; application windows not touching an edge of a multi-application environment may be moved rather than sized; [0115], input received may include any suitable type of input, such as directional input received via a cursor movement, touch input, or arrow keys);
moving the first split window and the second split window according to the detected moving operation (Vranjes Figs. 1-28; [0116], at 1806, the size of the first application window is increased in response to the input received; while the size of the first application window is increased the second application window is simultaneously moved; a size of application window 1902 is increased while application window 1904 is moved toward an edge of workspace 1908);
acquiring window overlap information of the first split window and the second split window when detecting that the first split window and the second split window are partially overlapped (Vranjes Figs. 1-28; [0117], at 1808, a size of the second application window is decreased in response to an edge of the second application window encountering an edge of the multi-application environment; the size of the second application window may be decreased until a minimum window size is reached; in the context of FIG. 19, this is illustrated in layer view 1908 where continued movement of joint divider 1906 increase the size of application window 1902 and decreases a size of application window 1904; [0118], at 1810, the first application window is permitted to overlap the second application window in response to the size of the second application window reaching a minimum size; once the minimum size of the second application window is reached, the advancing edge of the first application begins to overlap the second application window; a minimum size of application window 1904 is reached by joint divider 1906 as shown in layer view 1910; in response to this and as illustrated in layer view 1912, an advancing edge of application window 1902 begins to overlap application window 1904); 
and exiting the split view state when the window overlap information meets a preset split exiting condition (Vranjes Figs. 1-28; [0109], the respective sizes of the first application window and the second application window are altered simultaneously in response to the input; the respective sizes of the application windows may be altered as the input, such as directional cursor movement, is received; the altered sizes of the application windows may be visually indicated by sliding the joint divider along an axis in which input is received; thus, the sliding 
	
Regarding claim 17, claim 17 contains substantially similar limitations to those found in claim 1, the only difference being A split view exiting device, comprising: a detection module, configured to detect a moving operation from a user for a first split window and a second split window; a moving module, configured to; an information acquisition module, configured to; and an exit processing module, configured to (Vranjes Figs. 1-28; [0035], FIG. 1 illustrates an example system 100 in which techniques enabling assisted presentation of application windows can be embodied; [0049], the methods described herein may be used separately or in combination with each other, in whole or in part. these methods are shown as sets of operations (or acts) performed, such as through one or more entities or modules; see discussion of [0113-0119] in claim 1 above in regards to detecting a moving operation from a user, moving, acquiring, and exiting).  Consequently, claim 17 is rejected for the same reasons.

Regarding claim 5, Vranjes teaches all the limitations of claim 1, further comprising:
wherein the operation of exiting the split view state comprises: determining a target application, from a first application displayed on the first split window and a second application displayed on the second split window, wherein the target application remains displayed after exiting the split view state; and exiting the split view state and displaying the target application 

Regarding claim 18, claim 18 contains substantially similar limitations to those found in claim 5.  Consequently, claim 18 is rejected for the same reasons.

Regarding claim 6, Vranjes teaches all the limitations of claim 5, further comprising:
wherein the operation of determining a target application, from a first application displayed on the first split window and a second application displayed on the second split window comprises: acquiring a first window size of the first split window and a second window size of the second split window (Vranjes Figs. 1-28; [0116], at 1806, the size of the first application window is increased in response to the input received; while the size of the first application window is increased the second application window is simultaneously moved; [0117], at 1808, a size of the second application window is decreased in response to an edge of the second application window encountering an edge of the multi-application environment; the size of the second application window may be decreased until a minimum window size is reached; in the context of FIG. 19, this is illustrated in layer view 1908 where continued movement of joint divider 1906 increase the size of application window 1902 and decreases a size of application window 1904); 
selecting, according to the first and the second window size, a target split window from the first and the second split window; and taking the application displayed on the target split window as the target application that remains displayed after exiting the split view state (Vranjes Figs. 1-28; [0118], once the minimum size of the second application window is reached, the advancing edge of the first application begins to overlap the second application window; [0119], at 1812, the second application window is relegated to another layer of the multi-application environment in response to the joint divider encountering the edge of the multi-application environment; [0039], primary application or non-occluded application windows reside at the top of the z-stack; other application windows, such as non-primary or occluded application windows reside at positions deeper in the z-stack)

Regarding claim 19, claim 19 contains substantially similar limitations to those found in claim 6, except for select the first split window as a target split window when the first window size is greater than the second window size (Vranjes Figs. 1-28; [0116], at 1806, the size of the first application window is increased in response to the input received; [0117], at 1808, a size of the second application window is decreased; [0118], once the minimum size of the second application window is reached, the advancing edge of the first application begins to overlap the second application window (see Fig. 19, first window size is greater than the second window size); [0119], at 1812, the second application window is relegated to another layer of the multi-application environment in response to the joint divider encountering the edge of the multi-application environment).  Consequently, claim 19 is rejected for the same reasons.

Regarding claim 7, Vranjes teaches all the limitations of claim 6, further comprising:
wherein the operation of selecting, according to the first and the second window size, a target split window from the first and the second split window, comprises: selecting the first split window as the target split window when the first window size is greater than the second window size (Vranjes Figs. 1-28; [0116], at 1806, the size of the first application window is increased in response to the input received; [0117], at 1808, a size of the second application window is 

Regarding claim 8, Vranjes teaches all the limitations of claim 5, further comprising:
wherein the operation of determining a target application, from a first application displayed on the first split window and a second application displayed on the second split window comprises: acquiring first position information of the first split window and second position information of the second split window (Vranjes Figs. 1-28; [0116], at 1806, the size of the first application window is increased in response to the input received; while the size of the first application window is increased the second application window is simultaneously moved; [0117], at 1808, a size of the second application window is decreased in response to an edge of the second application window encountering an edge of the multi-application environment; the size of the second application window may be decreased until a minimum window size is reached; in the context of FIG. 19, this is illustrated in layer view 1908 where continued movement of joint divider 1906 increase the size of application window 1902 and decreases a size of application window 1904); 
selecting, according to the first and the second position information, a target split window from the first and the second split window; and taking the application displayed on the target split window as the target application that remains displayed after exiting the split view state (Vranjes Figs. 1-28; [0118], once the minimum size of the second application window is reached, the advancing edge of the first application begins to overlap the second application window; [0119], at 1812, the second application window is relegated to another layer of the multi-application environment in response to the joint divider encountering the edge of the multi-

Regarding claim 9, Vranjes teaches all the limitations of claim 5, further comprising:
wherein the operation of determining a target application, from a first application displayed on the first split window and a second application displayed on the second split window comprises: acquiring a first area of an unoverlapped portion of the first split window, and acquiring a second area of an unoverlapped portion of the second split window (Vranjes Figs. 1-28; [0116], at 1806, the size of the first application window is increased in response to the input received; while the size of the first application window is increased the second application window is simultaneously moved; [0117], at 1808, a size of the second application window is decreased in response to an edge of the second application window encountering an edge of the multi-application environment; the size of the second application window may be decreased until a minimum window size is reached; in the context of FIG. 19, this is illustrated in layer view 1908 where continued movement of joint divider 1906 increase the size of application window 1902 and decreases a size of application window 1904; [0118], once the minimum size of the second application window is reached, the advancing edge of the first application begins to overlap the second application window); 
selecting, according to the first area and the second area, a target split window from the first and the second split window; and taking the application displayed on the target split window as the target application that remains displayed after exiting the split view state (Vranjes Figs. 1-28; [0118], once the minimum size of the second application window is reached, the advancing edge of the first application begins to overlap the second application window; [0119], at 1812, the second application window is relegated to another layer of the multi-application environment in response to the joint divider encountering the edge of the multi-application environment; 

Regarding claim 20, Vranjes teaches the claim comprising:
An electronic device, comprising a memory, a processor, and a computer program stored in the memory and executable by the processor, a split view exiting method being implemented when the processor executes the computer program, the method comprising (Vranjes Figs. 1-28; [0036] Computing device 102 includes computer processor(s) 112 and computer-readable storage media 114 (media 114); media 114 includes an operating system 116, multi-application environment module 118; [0152], FIG. 28 illustrates various components of example device 2800 that can be implemented as any type of client, server, and/or computing device as described with reference to the previous FIGS. 1-28; [0155], device 2800 includes one or more processors 2810 (e.g., any of microprocessors, controllers, and the like), which process various computer-executable instructions to control the operation of device 2800 and to enable techniques enabling a multi-application environment; [0157] Computer-readable storage media 2814 provides data storage mechanisms to store device data 2804, as well as various device applications 2818; [0158], device applications 2818 also include any system components or modules to implement the techniques, such as device applications 2818 including multi-application environment module 118; [0112], FIG. 18 depicts a method 1800 for sizing and positioning application windows with a joint divider, including operations performed by windows manager 132 or multi-application environment module 118; [0119], at 1812, the second application window is relegated to another layer of the multi-application environment in response to the joint divider encountering the edge of the multi-application environment):
detecting, in a split view state, a moving operation simultaneously performed on a first split window and a second split window (Vranjes Figs. 1-28; [0113], at 1802, a joint divider ;
moving the first split window and the second split window according to the detected moving operation (Vranjes Figs. 1-28; [0116], at 1806, the size of the first application window is increased in response to the input received; while the size of the first application window is increased the second application window is simultaneously moved; a size of application window 1902 is increased while application window 1904 is moved toward an edge of workspace 1908);
determining whether an overlapped portion is formed by moving the first split window and the second split window; acquiring window overlap information of the first split window and the second split window based on a size of the overlapped portion (Vranjes Figs. 1-28; [0117], at 1808, a size of the second application window is decreased in response to an edge of the second application window encountering an edge of the multi-application environment; the size of the second application window may be decreased until a minimum window size is reached. In the context of FIG. 19, this is illustrated in layer view 1908 where continued movement of joint divider 1906 increase the size of application window 1902 and decreases a size of application window 1904; [0118], at 1810, the first application window is permitted to overlap the second application window in response to the size of the second application window reaching a minimum size; once the minimum size of the second application window is reached, the advancing edge of the first application begins to overlap the second application window; a ;
and exiting the split view state when the window overlap information meets a preset split exiting condition (Vranjes Figs. 1-28; [0109], the respective sizes of the first application window and the second application window are altered simultaneously in response to the input; the respective sizes of the application windows may be altered as the input, such as directional cursor movement, is received; the altered sizes of the application windows may be visually indicated by sliding the joint divider along an axis in which input is received; thus, the sliding joint divider may visually indicate the simultaneous sizing of the first and second application windows; [0118], once the minimum size of the second application window is reached, the advancing edge of the first application begins to overlap the second application window; [0119], at 1812, the second application window is relegated to another layer of the multi-application environment in response to the joint divider encountering the edge of the multi-application environment; [0039], primary application or non-occluded application windows reside at the top of the z-stack; other application windows, such as non-primary or occluded application windows reside at positions deeper in the z-stack)

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vranjes in view of Chaudhri et al. (US 20080307352 A1, published 12/11/2008), hereinafter Chaudhri.

Regarding claim 2, Vranjes teaches all the limitations of claim 1, further comprising:
wherein the window overlap information comprises a window overlap area, and the operation of exiting the split view state when the window overlap information meets a preset split exiting condition comprises: exiting the split view state when (Vranjes Figs. 1-28; [0118], as illustrated in layer view 1912, an advancing edge of application window 1902 begins to overlap application window 1904 (overlap area shown); [0119], at 1812, the second application window is relegated to another layer of the multi-application environment in response to the joint divider encountering the edge of the multi-application environment)
However, Vranjes fails to expressly disclose when the window overlap area is greater than an area threshold.  In the same field of endeavor, Chaudhri teaches:
when the window overlap area is greater than an area threshold (Chaudhri Figs. 1-20; [0053], a window must be substantially overlapped by one or more other windows before it is removed from a desktop environment; a window may be substantially overlapped by one or more other windows, for instance, when greater than approximately 50% to 75% of the window's area is overlapped by the one or more other windows; in FIG. 6, because greater than 50% of the second window's 610 area is overlapped by the first window 605, the second window 610 will be removed from the desktop environment; [0058], a window may be immediately removed from a desktop environment if the window is substantially overlapped by one or more other windows; [0061], the portion of the symantic window that must be overlapped before the window being removed may be set by a user, e.g., 25%)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated when the window overlap area is greater than an area threshold as suggested in Chaudhri into Vranjes.  Doing so would be desirable because there 

Regarding claim 3, Vranjes teaches all the limitations of claim 1, further comprising:
wherein the window overlap information comprises a window overlap length, and the operation of exiting the split view state when the window overlap information meets a preset split exiting condition comprises: exiting the split view state when (Vranjes Figs. 1-28; [0118], as illustrated in layer view 1912, an advancing edge of application window 1902 begins to overlap application window 1904 (overlap length shown); [0119], at 1812, the second application window is relegated to another layer of the multi-application environment in response to the joint divider encountering the edge of the multi-application environment)
However, Vranjes fails to expressly disclose when the window overlap length is greater than a length threshold.  In the same field of endeavor, Chaudhri teaches:
when the window overlap length is greater than a length threshold (Chaudhri Figs. 1-20; [0053], a window must be substantially overlapped by one or more other windows before it is removed from a desktop environment; a window may be substantially overlapped by one or more other windows, for instance, when greater than approximately 50% to 75% of the window's area is overlapped by the one or more other windows (area is a combination of a length and width); in FIG. 6, because greater than 50% of the second window's 610 area is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated when the window overlap length is greater than a length threshold as suggested in Chaudhri into Vranjes.  Doing so would be desirable because there graphical representations of system objects and access to the corresponding system objects and related functions should be presented in a manner that facilitates an intuitive user experience with the graphical user interface. The use of a large number of graphical representations simultaneously on a graphical user interface, however, can detract from an intuitive user experience where the graphical user interface becomes cluttered with too many graphical representations (see Vranjes [0002]).  Additionally, the system of Chaudhri would improve the system of Vranjes by providing the user an easier method of removing windows based on overlap without requiring the user cover the entire method, thereby saving the user time.

Regarding claim 4, Vranjes teaches all the limitations of claim 1, further comprising:
wherein the window overlap information comprises an area ratio of a window overlap area to the area of the first split window, and the operation of exiting the split view state when the window overlap information meets a preset split exiting condition comprises: exiting the split view state when (Vranjes Figs. 1-28; [0118], as illustrated in layer view 1912, an advancing edge of application window 1902 begins to overlap application window 1904 (overlap area ratio of a window overlap area to the area of the first split window is shown); [0119], at 1812, the 
However, Vranjes fails to expressly disclose when the area ratio is greater than a ratio threshold.  In the same field of endeavor, Chaudhri teaches:
when the area ratio is greater than a ratio threshold (Chaudhri Figs. 1-20; [0053], a window must be substantially overlapped by one or more other windows before it is removed from a desktop environment; a window may be substantially overlapped by one or more other windows, for instance, when greater than approximately 50% to 75% of the window's area is overlapped by the one or more other windows; in FIG. 6, because greater than 50% of the second window's 610 area is overlapped by the first window 605, the second window 610 will be removed from the desktop environment; [0058], a window may be immediately removed from a desktop environment if the window is substantially overlapped by one or more other windows; [0061], the portion of the symantic window that must be overlapped before the window being removed may be set by a user, e.g., 25%)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated when the area ratio is greater than a ratio threshold as suggested in Chaudhri into Vranjes.  Doing so would be desirable because there graphical representations of system objects and access to the corresponding system objects and related functions should be presented in a manner that facilitates an intuitive user experience with the graphical user interface. The use of a large number of graphical representations simultaneously on a graphical user interface, however, can detract from an intuitive user experience where the graphical user interface becomes cluttered with too many graphical representations (see Vranjes [0002]).  Additionally, the system of Chaudhri would improve the system of Vranjes by providing the user an easier method of removing windows based on overlap without requiring the user cover the entire method, thereby saving the user time.

Regarding claim 12, Vranjes teaches all the limitations of claim 1, further comprising:
after the operation of moving the first split window and the second split window according to the detected moving operation, the method further comprising: detecting whether an overlapped portion is formed by moving the first and the second split window; wherein the window overlap information comprises an area of the overlapped portion, a length of the overlapped portion, and a ratio of the area of the overlapped portion to the area of the first split window (Vranjes Figs. 1-28; [0118], at 1810, the first application window is permitted to overlap the second application window in response to the size of the second application window reaching a minimum size; once the minimum size of the second application window is reached, the advancing edge of the first application begins to overlap the second application window; a minimum size of application window 1904 is reached by joint divider 1906 as shown in layer view 1910; in response to this and as illustrated in layer view 1912, an advancing edge of application window 1902 begins to overlap application window 1904 (an area, a length, and a ratio of the area of the overlapped portion to the area of the first split window is shown));
wherein the operation of exiting the split view state when the window overlap information meets a preset split exiting condition comprises: exiting the split view state when (Vranjes Figs. 1-28; [0118], as illustrated in layer view 1912, an advancing edge of application window 1902 begins to overlap application window 1904; [0119], at 1812, the second application window is relegated to another layer of the multi-application environment in response to the joint divider encountering the edge of the multi-application environment)
However, Vranjes fails to expressly disclose when any one of the area of the overlapped portion, the length of the overlapped portion, and the ratio of the area of the overlapped portion to the area of the first split window is greater than a corresponding threshold.  In the same field of endeavor, Chaudhri teaches:
when any one of the area of the overlapped portion, the length of the overlapped portion, and the ratio of the area of the overlapped portion to the area of the first split window is greater than a corresponding threshold (Chaudhri Figs. 1-20; [0053], a window must be substantially overlapped by one or more other windows before it is removed from a desktop environment; a window may be substantially overlapped by one or more other windows, for instance, when greater than approximately 50% to 75% of the window's area is overlapped by the one or more other windows; in FIG. 6, because greater than 50% of the second window's 610 area is overlapped by the first window 605, the second window 610 will be removed from the desktop environment; [0058], a window may be immediately removed from a desktop environment if the window is substantially overlapped by one or more other windows; [0061], the portion of the symantic window that must be overlapped before the window being removed may be set by a user, e.g., 25%)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated when any one of the area of the overlapped portion, the length of the overlapped portion, and the ratio of the area of the overlapped portion to the area of the first split window is greater than a corresponding threshold as suggested in Chaudhri into Vranjes.  Doing so would be desirable because there graphical representations of system objects and access to the corresponding system objects and related functions should be presented in a manner that facilitates an intuitive user experience with the graphical user interface. The use of a large number of graphical representations simultaneously on a graphical user interface, however, can detract from an intuitive user experience where the graphical user interface becomes cluttered with too many graphical representations (see Vranjes [0002]).  Additionally, the system of Chaudhri would improve the system of Vranjes by providing the user an easier method of removing windows based on overlap without requiring the user cover the entire method, thereby saving the user time.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vranjes in view of Yamamoto (US 6,600,500 B1, published 07/29/2003)

Regarding claim 10, Vranjes teaches all the limitations of claim 1, further comprising:
wherein the operation of acquiring window overlap information of the first split window and the second split window when detecting that the first split window and the second split window are partially overlapped comprises: detecting whether an overlapped portion is formed by moving the first and the second split window (Vranjes Figs. 1-28; [0118], as illustrated in layer view 1912, an advancing edge of application window 1902 begins to overlap application window 1904 (overlap area shown); [0119], at 1812, the second application window is relegated to another layer of the multi-application environment in response to the joint divider encountering the edge of the multi-application environment)
However, Vranjes fails to expressly disclose updating a size of the overlapped portion until the size of the overlapped portion remains unchanged within a preset time length; and taking a latest updated size of the overlapped portion as the window overlap information.  In the same field of endeavor, Yamamoto teaches:
updating a size of the overlapped portion until the size of the overlapped portion remains unchanged within a preset time length; and taking a latest updated size of the overlapped portion as the window overlap information (Yamamoto Figs. 1-11; col. 4 [line 55], the present invention sets a time required for modifying the location and the size of the window; when a user detects that a new window appears overlapping another window, the user can spend time to modify the new window without erasing the underlying window instantly; col. 4 [line 61] – col. 5 [line 8], when the user starts a window and modifies the size or the location of a window, the position of the focus is moved on the window and the window is displayed on the uppermost layer of all windows open at present as the working windows; thus, there are some windows, which are covered partially or totally by the window displayed on the uppermost layer and some windows are left uncovered by the uppermost window; at this time, with reference to a data base which stores the overlapping information of all windows displayed on the screen, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated updating a size of the overlapped portion until the size of the overlapped portion remains unchanged within a preset time length; and taking a latest updated size of the overlapped portion as the window overlap information as suggested in Yamamoto into Vranjes.  Doing so would be desirable because the Graphical User Interface is capable of displaying almost infinite numbers of windows, but too many windows make their identification by the use difficult. In fact, a majority of windows are possibly partially or totally covered by other windows. Although this type of problem may arise even when the number of windows is 2 or more, but the problem becomes more conspicuous when the number of windows increases. When some of the windows are partially or totally covered by other windows, a majority of covered windows may not be detected if various operations are not executed. Therefore, it becomes practically difficult to use multiple windows at the same time (see Yamamoto col. 1 [line 33]).  It is therefore an objective of the present invention to solve the above problems in operating systems provided with a function to display a plurality of windows and to provide a system capable of automatically erasing unnecessary windows (see Yamamoto col. 2 [line 40]).  The present invention sets a time required for modifying the location and the size of the window. Accordingly, when a user detects that a new window appears overlapping another window, the user can spend time to modify the new window without erasing the underlying window instantly (see Yamamoto col. 4 [line 55]).  Consequently, the indication of 

Regarding claim 11, Vranjes teaches all the limitations of claim 10, further comprising:
wherein the overlapped portion is formed when at least a part of the first split window is overlapped with at least a part of the second split window (Vranjes Figs. 1-28; [0118], at 1810, the first application window is permitted to overlap the second application window in response to the size of the second application window reaching a minimum size; once the minimum size of the second application window is reached, the advancing edge of the first application begins to overlap the second application window; a minimum size of application window 1904 is reached by joint divider 1906 as shown in layer view 1910; in response to this and as illustrated in layer view 1912, an advancing edge of application window 1902 begins to overlap application window 1904)

Claims 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vranjes in view of Lee et al. (US 20150325211 A1, published 11/12/2015), hereinafter Lee.

Regarding claim 13, Vranjes teaches all the limitations of claim 1, further comprising:
wherein the operation of exiting the split view state when the window overlap information meets a preset split exiting condition comprises: determining a target split window from the first and second split windows; and enlarging the target split window (Vranjes Figs. 1-28; [0117], at 1808, a size of the second application window is decreased; in layer view 1908 where continued movement of joint divider 1906 increase the size of application window 1902 and decreases a size of application window 1904; [0118], as illustrated in layer view 1912, an advancing edge of application window 1902 begins to overlap application window 1904 (overlap area shown); 
However, Vranjes fails to expressly disclose closing the other of the first and second split windows; and enlarging the target split window until the target split window is fullscreen.  In the same field of endeavor, Lee teaches:
closing the other of the first and second split windows; and enlarging the target split window until the target split window is fullscreen (Lee Figs. 1-11; [0010], discontinuing the displaying of less than all of the plurality of windows and enlarging a size of at least one remaining window; [0100], as illustrated in FIG. 7A, a display device 700 may deploy a first window 701 to a fourth window 704 in the first area to the fourth area; [0101], the user 1 may input a leftward drag gesture 720 starting from the center button 710; as illustrated in FIG. 7B, may execute a control to reduce the widths of the first window 701 and the third window 703, and simultaneously, to enlarge the widths of the second window 702 and the fourth window 704; [0102], when the drag gesture arrives at a boundary line of the touch screen and the center button 710 arrives at the boundary line of the touch screen, the controller (not illustrate) may execute a control to discontinue display of the first window 701 and the third window 703; [0113], the user 1 may input a top-left drag gesture starting from the center button 910; a controller (not illustrated), as illustrated in FIG. 9B, may execute a control to enlarge a width and a height of the fourth window 904, and may display the same; when the center button 910 is moved to an edge of a touch screen, the controller (not illustrated) may display the fourth area 904 in a full screen; the fourth area 904 may be a window that is the farthest from the edge among a plurality of windows displayed on the touch screen; the remaining areas (first through third areas) excluding the fourth area 904 may not be displayed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated closing the other of the first and second split 

Regarding claim 14, Vranjes teaches all the limitations of claim 1, further comprising:
wherein the operation of exiting the split view state when the window overlap information meets a preset split exiting condition comprises: when the size of the first split window is greater than the size of the second spit window; and enlarging the first split window (Vranjes Figs. 1-28; [0117], at 1808, a size of the second application window is decreased; in layer view 1908 where continued movement of joint divider 1906 increase the size of application window 1902 and decreases a size of application window 1904; [0118], as illustrated in layer view 1912, an advancing edge of application window 1902 begins to overlap application window 1904 (overlap area shown); [0119], at 1812, the second application window is relegated to another layer of the multi-application environment in response to the joint divider encountering the edge of the multi-application environment)
However, Vranjes fails to expressly disclose closing the second split window when the size of the first split window is greater than the size of the second spit window; and enlarging the first split window until the first split window is fullscreen.  In the same field of endeavor, Lee teaches:
closing the second split window when the size of the first split window is greater than the size of the second spit window; and enlarging the first split window until the first split window is fullscreen (Lee Figs. 1-11; [0010], discontinuing the displaying of less than all of the plurality of windows and enlarging a size of at least one remaining window; [0100], as illustrated in FIG. 7A, a display device 700 may deploy a first window 701 to a fourth window 704 in the first area to the fourth area; [0101], the user 1 may input a leftward drag gesture 720 starting from the center button 710; as illustrated in FIG. 7B, may execute a control to reduce the widths of the first window 701 and the third window 703, and simultaneously, to enlarge the widths of the second window 702 and the fourth window 704; [0102], when the drag gesture arrives at a boundary line of the touch screen and the center button 710 arrives at the boundary line of the touch screen, the controller (not illustrate) may execute a control to discontinue display of the first window 701 and the third window 703; [0113], the user 1 may input a top-left drag gesture starting from the center button 910; a controller (not illustrated), as illustrated in FIG. 9B, may execute a control to enlarge a width and a height of the fourth window 904, and may display the same; when the center button 910 is moved to an edge of a touch screen, the controller (not illustrated) may display the fourth area 904 in a full screen; the fourth area 904 may be a window that is the farthest from the edge among a plurality of windows displayed on the touch screen; the remaining areas (first through third areas) excluding the fourth area 904 may not be displayed; [0116-0117], FIGS. 10A through 10C are conceptual diagrams illustrating a display device that displays a center button; [0118-0119], as illustrated in FIG. 10C, when the center button 1010 is disposed at a touch screen boundary line, the controller (not illustrated) may execute a control to discontinue display of dividing lines)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated closing the second split window when the size of the first split window is greater than the size of the second spit window; and enlarging the first split window until the first split window is fullscreen as suggested in Lee into Vranjes.  Doing so would be desirable because the mobile device has a smaller size of the displayed screen in comparison with the desktop computer and a limitation in an input. The user has a difficulty in 

Regarding claim 16, Vranjes teaches all the limitations of claim 1, further comprising:
before the operation of detecting, in a split view state, a moving operation simultaneously performed on a first split window and a second split window, the method further comprising: displaying the first split window, the second split window; wherein the operation of exiting the split view state when the window overlap information meets a preset split exiting condition comprises: enlarging the first split window (Vranjes Figs. 1-28; [0117], at 1808, a size of the second application window is decreased; in layer view 1908 where continued movement of joint divider 1906 increase the size of application window 1902 and decreases a size of application window 1904; [0118], as illustrated in layer view 1912, an advancing edge of application window 1902 begins to overlap application window 1904 (overlap area shown); [0119], at 1812, the second application window is relegated to another layer of the multi-application environment in response to the joint divider encountering the edge of the multi-application environment)
However, Vranjes fails to expressly disclose displaying the first split window, the second split window and a third split window on a screen, wherein the first, second and third split windows are adjacent to each other; closing the second split window and the third split window; and enlarging the first split window until the first split window is fullscreen.  In the same field of endeavor, Lee teaches:
displaying the first split window, the second split window and a third split window on a screen, wherein the first, second and third split windows are adjacent to each other; closing the second split window and the third split window; and enlarging the first split window until the first split window is fullscreen (Lee Figs. 1-11; [0010], discontinuing the displaying of less than all of the plurality of windows and enlarging a size of at least one remaining window; [0100], as illustrated in FIG. 7A, a display device 700 may deploy a first window 701 to a fourth window 704 in the first area to the fourth area; [0101], the user 1 may input a leftward drag gesture 720 starting from the center button 710; as illustrated in FIG. 7B, may execute a control to reduce the widths of the first window 701 and the third window 703, and simultaneously, to enlarge the widths of the second window 702 and the fourth window 704; [0102], when the drag gesture arrives at a boundary line of the touch screen and the center button 710 arrives at the boundary line of the touch screen, the controller (not illustrate) may execute a control to discontinue display of the first window 701 and the third window 703; [0113], the user 1 may input a top-left drag gesture starting from the center button 910; a controller (not illustrated), as illustrated in FIG. 9B, may execute a control to enlarge a width and a height of the fourth window 904, and may display the same; when the center button 910 is moved to an edge of a touch screen, the controller (not illustrated) may display the fourth area 904 in a full screen; the fourth area 904 may be a window that is the farthest from the edge among a plurality of windows displayed on the touch screen; the remaining areas (first through third areas) excluding the fourth area 904 may not be displayed; [0116-0117], FIGS. 10A through 10C are conceptual diagrams illustrating a display device that displays a center button; [0118-0119], as illustrated in FIG. 10C, when the center button 1010 is disposed at a touch screen boundary line, the controller (not illustrated) may execute a control to discontinue display of dividing lines)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated displaying the first split window, the second split window and a third split window on a screen, wherein the first, second and third split windows are adjacent to each other; closing the second split window and the third split window; and enlarging the first split window until the first split window is fullscreen as suggested in Lee into Vranjes.  Doing so would be desirable because the mobile device has a smaller size of the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vranjes in view of Chaudhri et al. (US 20080307352 A1, published 12/11/2008), hereinafter Chaudhri, in further view of Lee et al. (US 20150325211 A1, published 11/12/2015), hereinafter Lee.

Regarding claim 15, Vranjes teaches all the limitations of claim 1, further comprising:
after the operation of moving the first split window and the second split window according to the detected moving operation, the method further comprising: detecting whether an overlapped portion is formed by moving the first and the second split window; acquiring and updating the size of the overlapped portion as the first and the second split window move; acquiring and updating the size of an unoverlapped portion of the first split window as the first and the second split window move; and acquiring and updating the size of an unoverlapped portion of the second split window as the first and the second split window move (Vranjes Figs. 1-28; [0109], the respective sizes of the first application window and the second application window are altered simultaneously in response to the input; the respective sizes of the application windows may be altered as the input, such as directional cursor movement, is received; the altered sizes of the application windows may be visually indicated by sliding the joint divider along an axis in which input is received; thus, the sliding joint divider may visually indicate the simultaneous sizing of the first and second application windows; [0114], at 1804, input to increase a size of the first application window is received via the joint divider; the input ;
wherein the operation of exiting the split view state when the window overlap information meets a preset split exiting condition comprises: hiding the second split window when the latest updated size of the unoverlapped portion of the first split window is greater than the latest updated size of the unoverlapped portion of the second split window; enlarging the first split window (Vranjes Figs. 1-28; [0117], at 1808, a size of the second application window is decreased; in layer view 1908 where continued movement of joint divider 1906 increase the size of application window 1902 and decreases a size of application window 1904; [0118], as illustrated in layer view 1912, an advancing edge of application window 1902 begins to overlap application window 1904; [0119], at 1812, the second application window is relegated to another layer of the multi-application environment in response to the joint divider encountering the edge of the multi-application environment)

closing the second split window when the latest updated size of the overlapped portion is greater than a size threshold and the latest updated size of the unoverlapped portion of the first split window is greater than the latest updated size of the unoverlapped portion of the second split window (Chaudhri Figs. 1-20; [0053], a window must be substantially overlapped by one or more other windows before it is removed from a desktop environment; a window may be substantially overlapped by one or more other windows, for instance, when greater than approximately 50% to 75% of the window's area is overlapped by the one or more other windows; in FIG. 6, because greater than 50% of the second window's 610 area is overlapped by the first window 605, the second window 610 will be removed from the desktop environment; [0058], a window may be immediately removed from a desktop environment if the window is substantially overlapped by one or more other windows; [0061], the portion of the symantic window that must be overlapped before the window being removed may be set by a user, e.g., 25%; [0004], the window can be removed from the graphical user interface by: being scaled down in size until it ceases to exist; by being moved laterally and/or vertically off of the graphical user interface; by gradually becoming transparent until it ceases to exist; by being deleted; and/or by being reduced in size (see also [0064-0067])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated closing the second split window when the latest updated size of the overlapped portion is greater than a size threshold and the latest updated size of the unoverlapped portion of the first split window is greater than the latest updated size of the unoverlapped portion of the second split window as suggested in Chaudhri into Vranjes.  
However, Vranjes in view of Chaudhri fails to expressly disclose enlarging the first split window until the first split window is fullscreen.  In the same field of endeavor, Lee teaches:
enlarging the first split window until the first split window is fullscreen (Lee Figs. 1-11; [0010], discontinuing the displaying of less than all of the plurality of windows and enlarging a size of at least one remaining window; [0100], as illustrated in FIG. 7A, a display device 700 may deploy a first window 701 to a fourth window 704 in the first area to the fourth area; [0101], the user 1 may input a leftward drag gesture 720 starting from the center button 710; as illustrated in FIG. 7B, may execute a control to reduce the widths of the first window 701 and the third window 703, and simultaneously, to enlarge the widths of the second window 702 and the fourth window 704; [0102], when the drag gesture arrives at a boundary line of the touch screen and the center button 710 arrives at the boundary line of the touch screen, the controller (not illustrate) may execute a control to discontinue display of the first window 701 and the third window 703; [0113], the user 1 may input a top-left drag gesture starting from the center button 910; a controller (not illustrated), as illustrated in FIG. 9B, may execute a control to enlarge a width and a height of the fourth window 904, and may display the same; when the center button 910 is moved to an edge of a touch screen, the controller (not illustrated) may display the fourth area 904 in a full screen; the fourth area 904 may be a window that is the farthest from the edge 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated enlarging the first split window until the first split window is fullscreen as suggested in Lee into Vranjes in view of Chaudhri.  Doing so would be desirable because the mobile device has a smaller size of the displayed screen in comparison with the desktop computer and a limitation in an input. The user has a difficulty in dividing the screen and using the same (see Lee [0005]).  The users feel inconvenience in executing a plurality of applications in the mobile device (see Lee [0006]).  The user may easily switch between a full-screen mode and a division mode (see Lee [0013]), which would enable the user to more easily view desired content and to take advantage of available screen space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 20080158189 A1) see Fig. 5 and [0049-0050].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN T REPSHER III/Primary Examiner, Art Unit 2143